Name: Commission Regulation (EEC) No 3906/90 of 19 December 1990 fixing, for the 1991 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: trade policy;  international trade;  Europe
 Date Published: nan

 No L 371 /3331 . 12. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3906/90 of 19 December 1990 fixing, for the 1991 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector the products concerned, dividing the share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in par ­ ticular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas the import quotas for products subject to quanti ­ tative restrictions were abolished for the Portuguese Repu ­ blic ; whereas these products should therefore no longer be subject to the supplementary trade mechanism ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1991 fishing year and for each of HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain, the overall foreseeable level of imports and the intra ­ Community share relating thereto, divided into four quar ­ terly instalments, are hereby fixed for 1991 as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Manuel MARÃ N Vice-President (&gt;) OJ No L 55, 1 . 3 . 1986, p. 47. 0 OJ No L 25, 28 . 1 . 1987, p . 13 . No L 371 /34 31 . 12. 90Official Journal of the European Communities ANNEX Overall level of imports, intra-Community share and quarterly instalments of Article 2 and 3 of Regulation (EEC) No 546/86 1 . Imports from other Member States (tonnes) CN code Description * Overall level of imports Intra-Community share increase by 15 % Quarterly instalment 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 11 445 3 960 1 225 1 500 520 715 ex 0302 69 65 ex 0304 10 98 Hake of the species Merluccius merluccius, fresh or chilled 24 825 17 050 2 220 4 345 6 310 4 175 0302 69 85 Blue whiting (Micromesistius poutassou or Gadus pautassou), fresh or chilled 1 575 85 21 21 21 22 ex 0302 69 98 ex 0304 10 98 Horse mackerel (Trachurus trachurus), fresh or chilled 535 545 136 136 136 137 ex 0304 10 31 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 8 795 6 085 1 825 1 395 1 220 1 645 ex 0305 62 00 0305 69 10 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted or in brine 29 865 7 895 1 815 2 370 1 815 1 895 ex 0306 24 90 Spinous spider crab, live 4 150 3 045 400 545 960 1 140 ex 0307 91 00 Venus clams, live, fresh or chilled 80 930 66 620 11 985 13 990 10 000 30 645 2. Imports from Portugal (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 15 % Quarterly instalment 1 2 3 4 ex 1604 13 10 ex 1604 20 50 ex 1902 20 10 Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing sardines of the species Sardina pilchardus 952 1 095 273 274 274 274